Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 2 and 4-23 are currently pending and amendments to the claims filed on 05/23/2022 are acknowledged.  Claims 14-23 have been withdrawn and accordingly, claims 1, 2 and 4-10 are being examined. 

Allowable Subject Matter
Claims 11-13 are allowable. Thus, there is no motivation to select all the ingredients, isopentyldiol, polysorbate 80, caffeine, dimethyl isosorbide, ethoxydiglycol, green tea polyphenol, retinol, polysorbate 20, bakuchiol, black tea extract, and licorice root extract with specific amounts thereof in order to achieve the claimed invention.  Accordingly, it would be hindsight to derive the instantly claimed subject matter from the combined references.

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 05/23/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

New Grounds of Rejection --- as necessitated by amendment
Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 2 and 4-10 are rejected under 35 USC 103 as being obvious over  Sun et al. (US2015/0272896A1, hereinafter Sun) in view of Chaudhuri (US2011/0117036A1). 
   
Applicant claims including the below claim 1 filed on 05/23/2022:

    PNG
    media_image1.png
    102
    750
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
Sun teaches compositions for enhancing the topical application of an acidic benefit agent (title) comprising an active agent such as caffeine ([0036]), tocopheryl acetate ([0153]), anti-acne agent or anti-aging agent or depigmentation agent such as retinoid or retinol or vitamin A ([0116-0118]); glycol such as isopentyldiol and ethoxydiglycol ([0050]); polyol such as dimethyl isosorbide ([0054]); non-ionic surfactant such as polysorbate 20, polysorbate 80 and mixtures thereof,  polyglyceryl-4-isostearate ([0081]), phenolic compounds ([0103]); antioxidants such as flavonoids, phenolic compounds, tri-terpenes, sterol, grape seed, green tea (=Camellia sinensis polyphenol), pine bark, propolis, etc. ([0065] and [0103]), and depigmentation agent such as licorice, green tea ([0118]), tocopheryl acetate ([0138]). The composition is free of water (claim 1 of prior art) (instant claims 1, 2, and 5-10). 
However, Sun does not expressly teach bakuchiol of instant claim 4. The deficiency is cured by Chaudhuri. 
Chaudhuri teaches skin conditioning composition comprising anti-ageing active such as bakuchiol ([0046]); antioxidant such as retinol, tocopherol, flavonoids, resveratrol, ascorbic acid, Emblica, curcumin ([0056]); surfactant such as polysorbate ([0087] and [0111]);  green tea extract ([0023]), aquaporin-stimulating agent such as xanthine and caffeine ([0023]), anti-inflammatory agent such as polyphenol and bisabolol ([0084]), penetration enhancers such as dimethyl isosorbide ([0087]); and humectant such as sorbitol ([0083]) (instant claim 4). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Sun is that Sun does not expressly teach embodiment of instant claim 1 and bakuchiol of instant claim 4.  The deficiencies are cured by Chaudhuri. 
2. Sun does not expressly teach the claimed species of non-ionic surfactant and antioxidant other than those of Sun. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a cosmetic research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cosmetics, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. One of ordinary skill would be motivated to do this because a reference is analyzed using its broadest teachings. MPEP 2123 [R-5]. Where, as here, the specific combination of features claimed is disclosed within the broad teachings of the reference but the Sun reference does not disclose the specific combination of variables (for example, a combination of retinol, isopentyldiol, dimethyl isosorbide and non-ionic surfactant for a topical composition) in a specific embodiment or in a working example, “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). However, "when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that "[a] person of ordinary skill is ... a person of ordinary creativity, not an automaton." Id. at 1742. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to rearrange the disclosed elements and embodiments of the cited Sun reference to prepare the instantly claimed composition.  Such a rearrangement by a person of ordinary skill in the art who is not an automaton to yield the instantly claimed invention is within the purview of the ordinary skilled artisan upon reading the cited reference and would yield predictable results.
Further, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further add bakuchiol of Chaudhuri to the composition of Sun in order to enhance the properties, e.g., anti-aging properties of the composition. 
2. Sun teaches species of antioxidant and non-ionic surfactants as noted above, and the claimed species would be equivalent to those of Sun and thus selecting certain species among them would be a matter of choice or design. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that there is no motivation in Sun to arrive at the claimed topical formulation including “a skin  treatment active agent comprising retinol” and “an activation solvent system comprising isopentyldiol, dimethyl isosorbide, and a non-ionic surfactant” because Sun is directed to a powder including core/shell particles where the liquid core is substantially free of water and the solvent is used in the powder which is not an activation solvent system, and in contrast, the claimed invention provides product stability, low irritability and improved efficiency of delivery of the formulated active agents using a solvent system; the present inventors recognized skin irritation problem of retinol and solves the problem by solvent system and however, Sun fails to recognize such problems and solvent solution and thus teaches away from the claimed invention. 
The Examiner responds that the claimed invention does not require “the topical composition excludes a powder having core/shell”; and Sun teaches that a topical composition comprising liquid core/shell can be used for the treatment of skin conditions including aging, pigmentation, age-spot, inflammatory, etc. ([0115]) wherein the composition comprises an active agent for topical skin & hair care such as topical anti-acne or anti-aging agent including retinol, and the liquid core comprises retinol ([0036], [0116], [0117]), polar liquid  (=polyol, e.g., isopentyldiol) ([0048]) with one or more other organic liquids such as isosorbides alcohol ([0052]), and non-ionic surfactant ([0067] and [0081]), and thus, when these retinol, isopentyldiol, dimethyl isosorbide  and surfactant are contained in a topical composition of Sun, the composition of Sun would inherently reveal product stability, low irritability and improved efficiency of delivery of the formulated active agents. Further, please see case law stating that the artisan does not have to recognize the mechanism of action. MPEP 2112 II: “II.   INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).”     

Conclusion
Claims 1, 2 and 4-10 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613